DETAILED ACTION
This action is in response to the original filing on 11/27/2019.  Claims 1-20 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Claim Objections
Claim 6, 7, 10, and 11 are objected to because of the following informalities:  
Claims 6, 7 recite ‘the displaying the plurality of candidate documents’; however, they should recite - - displaying the plurality of candidate documents - -.
Claims 10, 11 recite ‘the displaying the plurality of candidate answers’; however, they should recite - - displaying the plurality of candidate answers - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13, 14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, claim 10 recites “each of the candidate answers.”  It is unclear as to which candidate answers this limitation refers.  The claims do not previously recite “candidate answers.”  It is unclear whether it is intended to refer back to the plurality of candidate answers for the search query of claim 9.  For the purposes of examination, this limitation is interpreted as:
each candidate answer of a set of candidate answers

Regarding claim 19, claim 19 contains substantially similar limitations to those found in claim 10.  Consequently, claim 19 is rejected for the same reasons.

Regarding claim 13, claim 13 recites “its relevance to the search query”.  It is unclear as to which limitations “its” is intended to refer.  For the purposes of examination, this limitation is interpreted as:
a relevance to the search query

Regarding claims 14 and 20, claims 14 and 20 contain substantially similar limitations to those found in claim 13.  Consequently, claims 14 and 20 are rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-5, 7-9, 11, 12, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woolf (US 20210342743 A1, published 11/04/2021).

Regarding claim 1, Woolf teaches the claim comprising:
A computer-implemented method comprising (Woolf Figs. 1-9; abs. the present invention further provides methods and tools that not only afford machine learning models that are easily created and configured without the necessity of hard coding by the user, but also to afford the user with the ability to share their “know-how” derived from these models to collectively improve the models; [0070], the systems/tools that carry out the methods disclosed herein comprise one or more central computing devices): 
receiving a search query from a user of data of the user (Woolf Figs. 1-9; [0119], a graphical user interface affords a useful way to implement the methods of the invention, for example, as depicted in FIGS. 5 to 9; [0014], FIG. 5 illustrates an exemplary embodiment of the graphical user interface for the user-directed iterative (UDI) machine learning of the present invention; depicting the interface for user entry of user elected search criteria; [0020], the present invention allows a user to configure and train a machine learning model, for searches and predictions of certain accessible content, documents, or other materials within a database; the user may further iteratively configure and refine the machine learning model to generate the desired model outcomes; [0049], training the primary machine learning model with a reference subset based on a comparative scoring analysis to produce a first training data set; [0066], the source may be the news, earnings reports, management discussions, company profiles, people biographies, transaction records (e.g., logs and transcripts of meetings), customer service, meeting documentation, or any combination thereof; [0068], providing an interface for the user to establish the user search criteria, e.g., via request within the interface; [0072], the user 
performing a search of the data of the user, using a machine learning model, for the search query to generate a result (Woolf Figs. 1-9; [0077], the primary machine learning model is trained, or presented, with one or more sets of training data from a database (e.g., subset of a database), which can come from any source (e.g., being provided by the system/tool, by the user, or searched for), and described herein as a reference subset; the model processes the reference subset based on a comparative scoring analysis, e.g., calculating probability accuracy of the predictions of the application of the model to a given set of data, e.g., via classification; this scoring analysis provides both positive and negative comparisons; the comparative scoring analysis is based on textual scoring, e.g., derived from a machine learning based toolkit for natural language processing (e.g., tokenization, sentence segmentation, part-of-speech tagging, named entity extraction, chunking, parsing, and co-reference resolution); [0078], the product of processing the reference subset within the model is a first training data set, e.g., along with the probability of the accuracy of the predictions based on the model; [0136], the system 400 receives 114 a first selection of sources 118 from the user device 410; the system 400 thereafter sends 120 a request to the user device 410 for a plurality of initial search criteria 128; [0137], the plurality of pre-processing parameters may comprise the data sources, specifically the first selection of sources 118; a level of specificity with which the data of the first selection of sources 118 is to be searched; a confidence threshold; a plurality of guideline keywords to filter ; 
generating a confidence score for the result of the search; selecting a proper subset of the data to be provided to the user based on the confidence score (Woolf Figs. 1-9; [0072], the methods of user-directed iterative (UDI) machine learning of the present invention afford a user the ability to select, customize, or specifically individualize the search criteria based on attributes of the training data, e.g., the user-selected set of pre-processing parameters; the user elected search criteria is selected from the group consisting of keywords (e.g., including or excluding certain keywords), source content (e.g., company profiles), confidence threshold, and number of desired occurrences (e.g., number of sample paragraphs returned in a paragraph by paragraph analysis); the user selects a set of source training data and a set of pre-processing parameters (i.e., as identified by the user elected search criteria), and the pre-processing parameters are used to convert the set of training data to a set of mathematical matrices suitable for building a machine learning model, i.e., the primary machine learning model; [0077], the model processes the reference subset based on a comparative scoring analysis, e.g., calculating probability accuracy of the predictions of the application of the model to a given set of data, e.g., via classification; the comparative scoring analysis is based on textual scoring, e.g., derived from a machine learning based toolkit for natural language processing (e.g., tokenization, sentence segmentation, part-of-speech tagging, named entity extraction, chunking, parsing, and co-reference resolution); [0078], the product of processing the reference subset within the model is a first training data set, e.g., along with the probability of the accuracy of the predictions based on the model; [0137], the plurality of pre-processing parameters may comprise the data sources, specifically the first selection of sources 118; a level of specificity with which the data of the first selection of sources 118 is to be searched; a confidence threshold; a plurality of guideline keywords to filter the initial set of training data; and more ; 
displaying the proper subset of the data to the user via a graphical user interface; receiving an indication from the user via the graphical user interface of one or more sections of the proper subset of the data for use in a next training iteration of the machine learning model for the search query (Woolf Figs. 1-9; [0119], a graphical user interface affords a useful way to implement the methods of the invention, for example, as depicted in FIGS. 5 to 9; [0015], FIG. 6 illustrates an exemplary embodiment of the graphical user interface for the user-directed iterative (UDI) machine learning of the present invention; depicting the interface, ready for validation, of the first training data set; [0016], FIG. 7 illustrates an exemplary embodiment of the graphical user interface for the user-directed iterative (UDI) machine learning of the present invention; depicting the interface, ready for validation, of the training data sets subsequent to the first training data set (i.e., 2-“n” times); the confidence scores are readily displayed next to each YES/NO validation selector; [0138], the system 400 then sends 150 the first plurality of training data 142 to the user device 410; each of the plurality of results comprising the first plurality of training data 142 for the MLM is sent 150 to the user device 410 with a plurality of selectors, e.g., checkboxes, which the user device 410 may use to collect input on the relevance or utility of each such result; [0139], it has been found advantageous to have the system 400 send 150 to the user device 410 confidence interval scores related to each such result comprising the first plurality of training data 142 of the MLM; the system 400 receives 154 from the user device 410 a first plurality of selections 158 of the first plurality of training data 142, and advantageously, also the user's feedback on the relevance of each of the first plurality of training selections 158, ;
and performing the next training iteration of the machine learning model with the one or more sections of the proper subset of the data (Woolf Figs. 1-9; [0050], validating the first training data set within a database by user direction to create a user-directed machine learning model; [0051], training the user-directed machine learning model with a second reference subset based on comparative scoring to produce a second training data set; [0052], validating the second training data set within the database by user direction to create a first user-directed iterative machine learning model; [0141], it has been found advantageous to have the system 400, at a later time, refine 162 the MLM by i) iterating the step of searching 140, in the plurality of databases 470 or other sources of data containing or comprising the first selection of sources 

Regarding claim 4, claim 4 contains substantially similar limitations to those found in claim 1.  Consequently, claim 4 is rejected for the same reasons.

Regarding claim 15, claim 15 contains substantially similar limitations to those found in claim 1, the only difference being A system comprising: a data storage service implemented by a first one or more electronic devices to store data for a user (Woolf Figs. 1-9; [0035], a graphical user interface, or GUI, facilitates the communication/interaction with stored data on a server by a user through the exchange of information or operation in the GUI; [0077], the primary machine learning model is trained, or presented, with one or more sets of training data from a database (e.g., subset of a database), which can come from any source (e.g., being provided by the system/tool, by the user, or searched for); [0115], the database and the database categorization, e.g., categorization information or organization format of the database, are collected and stored on a machine readable medium, e.g., a server or collection of servers; [0117], the database comprises source content); and a model management service implemented by a second one or more electronic devices, the model management service including instructions that upon execution cause the model management service to (Woolf Figs. 1-9; [0045], the present invention provides methods of model encapsulation of user-directed iterative machine learning such that machine learning models may be created, validated, modified, and applied without the user writing or editing the programming that underlies the machine learning models; [0070], the systems/tools that carry out the methods disclosed herein comprise one or more central computing devices, one or more memory units, one or more input and output channels for communication, one or more databases, one or more networks; [0092], the methods of the present invention described herein are useful as instructions stored on a machine-readable medium for execution by a processor to perform the method; [0093], the present invention provides a model aggregation tool utilizing model encapsulation of user-

Regarding claim 2, Woolf teaches all the limitations of claim 1, further comprising:
wherein the proper subset of the data is a plurality of candidate documents for the search query (Woolf Figs. 1-9; [0020], the present invention allows a user to configure and train a machine learning model, for searches and predictions of certain accessible content, documents, or other materials within a database; [0027], the user-configurable machine learning models disclosed herein may be used for searches of and predictive analytics related to any content, including but not limited to documents, transactions, network-accessible content, or other materials; [0067], the training set data and results data set identify content on a paragraph by paragraph basis, e.g., contained in a complete textual document; [0072], the user elected search criteria is selected from the group consisting of keywords (e.g., including or excluding certain keywords), source content (e.g., company profiles), confidence threshold, and number of desired occurrences (e.g., number of sample paragraphs returned in a paragraph by paragraph analysis); [0077-0078], the product of processing the reference subset within the model is a first training data set, e.g., along with the probability of the accuracy of the predictions based on the model; [0137], the plurality of pre-processing parameters may comprise the data sources, specifically the first selection of sources 118; a level of specificity with which the data of the first selection of sources 118 is to be searched; a confidence threshold; a plurality of guideline keywords to filter the initial set of training data; and more (selecting a proper subset by filtering based on search criteria including a confidence threshold); the system 400 receives 134 from the user device 410 a first selection of the plurality of pre-processing parameters 138; the results of this search 140 comprise the first plurality of training data 142; [0138], the system 400 

Regarding claims 5 and 16, claims 5 and 16 contain substantially similar limitations to those found in claim 2.  Consequently, claims 5 and 16 are rejected for the same reasons.

Regarding claim 3, Woolf teaches all the limitations of claim 1, further comprising:
wherein the proper subset of the data is a plurality of candidate answers for the search query (Woolf Figs. 1-9; [0020], the present invention allows a user to configure and train a machine learning model, for searches and predictions of certain accessible content, documents, or other materials within a database; [0027], the user-configurable machine learning models disclosed herein may be used for searches of and predictive analytics related to any content, including but not limited to documents, transactions, network-accessible content, or other materials; [0067], the training set data and results data set identify content on a paragraph by paragraph basis, e.g., contained in a complete textual document; [0072], the user elected search criteria is selected from the group consisting of keywords (e.g., including or excluding certain keywords), source content (e.g., company profiles), confidence threshold, and number of desired occurrences (e.g., number of sample paragraphs returned in a paragraph by paragraph analysis); [0077-0078], the product of processing the reference subset within the model is a first 

Regarding claims 9 and 18, claims 9 and 18 contain substantially similar limitations to those found in claim 3.  Consequently, claims 9 and 18 are rejected for the same reasons.

Regarding claim 7, Woolf teaches all the limitations of claim 5, further comprising:
wherein the displaying the plurality of candidate documents comprises displaying the search query to the user (Woolf Figs. 1-9; [0119], a graphical user interface affords a useful way to implement the methods of the invention, for example, as depicted in FIGS. 5 to 9; [0014], FIG. 5 illustrates an exemplary embodiment of the graphical user interface for the user-directed 

Regarding claim 8, Woolf teaches all the limitations of claim 5, further comprising:
wherein the indication from the user of the one or more sections is whether a respective interface element for each document of the plurality of candidate documents is selected by the user (Woolf Figs. 1-9; [0119], a graphical user interface affords a useful way to implement the methods of the invention, for example, as depicted in FIGS. 5 to 9; [0015-0016], FIG. 7 illustrates an exemplary embodiment of the graphical user interface for the user-directed iterative (UDI) machine learning of the present invention; depicting the interface, ready for validation, of the training data sets subsequent to the first training data set (i.e., 2-“n” times); the confidence scores are readily displayed next to each YES/NO validation selector; [0138], the system 400 then sends 150 the first plurality of training data 142 to the user device 410; each of the plurality of results comprising the first plurality of training data 142 for the MLM is sent 150 to the user device 410 with a plurality of selectors, e.g., checkboxes, which the user device 410 may use to collect input on the relevance or utility of each such result; [0139], it has been found advantageous to have the system 400 send 150 to the user device 410 confidence interval scores related to each such result comprising the first plurality of training data 142 of the MLM; the system 400 receives 154 from the user device 410 a first plurality of selections 158 of the first plurality of training data 142, and advantageously, also the user's feedback on the relevance of each of the first plurality of training selections 158, such feedback being necessary for the MLM creation function 197; [0140], the system 400 applies 160 the first plurality of selections 158 of the first plurality of training data 142, including but not limited to the user's feedback on which results are accurate, relevant, or desired, and which are not accurate, relevant, or desired, to the first selection of the plurality of pre-processing parameters 138 to 

Regarding claim 11, Woolf teaches all the limitations of claim 9, further comprising:
wherein the displaying the plurality of candidate answers comprises displaying the search query to the user (Woolf Figs. 1-9; [0119], a graphical user interface affords a useful way to implement the methods of the invention, for example, as depicted in FIGS. 5 to 9; [0014], FIG. 5 illustrates an exemplary embodiment of the graphical user interface for the user-directed iterative (UDI) machine learning of the present invention; depicting the interface for user entry of user elected search criteria; [0015], FIG. 6 illustrates an exemplary embodiment of the graphical user interface for the user-directed iterative (UDI) machine learning of the present invention; depicting the interface, ready for validation, of the first training data set (displaying the search query to the user); [0016], FIG. 7 illustrates an exemplary embodiment of the graphical user interface for the user-directed iterative (UDI) machine learning of the present invention; depicting the interface, ready for validation, of the training data sets subsequent to the first 

Regarding claim 12, Woolf teaches all the limitations of claim 9, further comprising:
wherein the indication from the user of the one or more sections is whether a respective interface element for each answer of the plurality of candidate answers is selected by the user 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Woolf in view of Thione et al. (US 20120150861 A1, published 06/14/2012), hereinafter Thione.

Regarding claim 6, Woolf teaches all the limitations of claim 5, further comprising:
wherein the displaying the plurality of candidate documents comprises displaying a respective selector for each of the plurality of candidate documents to the user (Woolf Figs. 1-9; [0015-0016], FIG. 7 illustrates an exemplary embodiment of the graphical user interface for the user-directed iterative (UDI) machine learning of the present invention; depicting the interface, ready for validation, of the training data sets subsequent to the first training data set (i.e., 2-“n” times); the confidence scores are readily displayed next to each YES/NO validation selector; [0138], the system 400 then sends 150 the first plurality of training data 142 to the user device 410; each of the plurality of results comprising the first plurality of training data 142 for the MLM 
However, Woolf fails to expressly disclose a respective link for each of the plurality of candidate documents to the user.  In the same field of endeavor, Thione teaches:
a respective link for each of the plurality of candidate documents to the user (Thione Figs. 1-6; [0002], the user would need to select search results from the search results page to access documents; [0029], as is known in the art, a snippet is an excerpt of text from a document that provides a summary of the document as a search result on a search results page; the snippet typically includes a title, summary of the document, and a document identifier (e.g., URL at which the document is located); [0030], if a document identified as a search result contains text that corresponds with the answer, the snippet for that document may be generated to include the answer, as well as terms from the search query 210; the answer may be highlighted in the snippet by presenting the answer differently from other words in the snippet; [0052], referring initially to FIG. 6, an exemplary screen display of a search user interface is shown; [0053], the user has entered the terms "capital of switzerland" as the search query in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a respective link for each of the plurality of candidate documents to the user as suggested in Thione into Woolf.  Doing so would be desirable because the amount of information and content available on the Internet continues to grow exponentially. Given the vast amount of information, search engines have been developed to facilitate searching for electronic documents. In particular, users may search for information and documents by entering search queries comprising one or more terms that may be of interest to the user. After receiving a search query from a user, a search engine identifies documents and/or web pages that are relevant based on the search query. Because of its utility, web searching, that is, the process of finding relevant web pages and documents for user issued search queries has arguably become the most popular service on the Internet today (see Thione [0001]).  In some instances, users may issue search queries to general web search engines with the goal of retrieving a direct answer to a specific question. However, the answer may not be included as part of the search result snippets provided on the search results page presented to the user. As such, the user would need to select search results from the search results page to access documents and determine whether the documents contain the answer (see Thione [0002]).  However, In some cases, an answer may not be found for a search query, and a search results page may be provided (see Thione [0029]). Including a link would enable 

Regarding claim 17, claim 17 contains substantially similar limitations to those found in claim 6.  Consequently, claim 17 is rejected for the same reasons.

Regarding claim 10, Woolf teaches all the limitations of claim 9, further comprising:
wherein the displaying the plurality of candidate answers comprises displaying a respective passage (Woolf Figs. 1-9; [0119], a graphical user interface affords a useful way to implement the methods of the invention, for example, as depicted in FIGS. 5 to 9; [0015], FIG. 6 illustrates an exemplary embodiment of the graphical user interface for the user-directed iterative (UDI) machine learning of the present invention; depicting the interface, ready for validation, of the first training data set; [0016], FIG. 7 illustrates an exemplary embodiment of the graphical user interface for the user-directed iterative (UDI) machine learning of the present invention; depicting the interface, ready for validation, of the training data sets subsequent to the first training data set; [0031], categorization is a method of mapping the user elected search criteria to filter the categorized database; the categorization is performed on a paragraph by paragraph basis; [0072], the methods of user-directed iterative (UDI) machine learning of the present invention afford a user the ability to select, customize, or specifically individualize the search criteria based on attributes of the training data, e.g., the user-selected set of pre-processing parameters. In certain embodiments, the user elected search criteria is selected from the group consisting of keywords (e.g., including or excluding certain keywords), source content (e.g., company profiles), confidence threshold, and number of desired occurrences (e.g., number of sample paragraphs returned in a paragraph by paragraph analysis); [0142], the system 400 may refine 162 the MLM by iterating a plurality of the MLM pre-processing function 196, that is, the MLM may iterate a plurality of steps 130, 134, 140, 150, and/or 154, to i) obtain 
However, Woolf fails to expressly disclose displaying a respective passage, with a proper subset of the respective passage highlighted as a candidate answer, for each of the candidate answers.  In the same field of endeavor, Thione teaches:
displaying a respective passage, with a proper subset of the respective passage highlighted as a candidate answer, for each of the candidate answers (Thione Figs. 1-6; [0029], a snippet is an excerpt of text from a document; [0030], if a document identified as a search result contains text that corresponds with the answer, the snippet for that document may be generated to include the answer, as well as terms from the search query 210; the answer may be highlighted in the snippet by presenting the answer differently from other words in the snippet; [0040], the snippet generation component 318 may apply different weighting to answer terms and query terms to influence the likelihood that each will be extracted from the text of documents and included in the snippets; [0052], referring initially to FIG. 6, an exemplary screen display of a search user interface is shown; [0053], the user has entered the terms "capital of switzerland" as the search query in the search input box 602; the search engine performs a search and prepares a search results page containing search results, as shown in the screen display of FIG. 7; to provide the search results page, the search engine may identify the answer to the query "capital of switzerland" as "Berne" and may generate search result snippets with the highlighted answer; as shown in FIG. 7, a number of search results are included on the search results page with the text of the answer "Berne" highlighted in the snippet for each document containing the answer; the text "Berne" is bolded and underlined in the snippets)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated displaying a respective passage, with a proper subset of the respective passage highlighted as a candidate answer, for each of the candidate answers 

Regarding claim 19, claim 19 contains substantially similar limitations to those found in claim 10.  Consequently, claim 19 is rejected for the same reasons.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woolf in view of Dispensa et al. (US 20170329829 A1, published 11/16/2017), hereinafter Dispensa.

Regarding claim 13, Woolf teaches all the limitations of claim 9, further comprising:
wherein the displaying the proper subset of the data is in response to the confidence score (Woolf Figs. 1-9; [0016], FIG. 7 illustrates an exemplary embodiment of the graphical user interface for the user-directed iterative (UDI) machine learning of the present invention; depicting the interface, ready for validation, of the training data sets subsequent to the first training data set (i.e., 2-“n” times); the confidence scores are readily displayed next to each YES/NO validation selector; [0072], the user elected search criteria is selected from the group consisting of keywords (e.g., including or excluding certain keywords), source content (e.g., company profiles), confidence threshold, and number of desired occurrences (e.g., number of sample paragraphs returned in a paragraph by paragraph analysis); the user selects a set of source training data and a set of pre-processing parameters (i.e., as identified by the user elected search criteria), and the pre-processing parameters are used to convert the set of training data to a set of mathematical matrices suitable for building a machine learning model, i.e., the primary machine learning model; [0077], the model processes the reference subset based on a comparative scoring analysis, e.g., calculating probability accuracy of the predictions of the application of the model to a given set of data, e.g., via classification; the comparative scoring analysis is based on textual scoring, e.g., derived from a machine learning based toolkit for natural language processing (e.g., tokenization, sentence segmentation, part-of-speech tagging, named entity extraction, chunking, parsing, and co-reference resolution); [0078], the product of processing the reference subset within the model is a first training data set, e.g., along with the probability of the accuracy of the predictions based on the model; [0137], the plurality of pre-processing parameters may comprise the data sources, specifically the first selection of sources 118; a level of specificity with which the data of the first selection of sources 118 is to be searched; a confidence threshold; a plurality of guideline keywords to filter the initial set of training data; and more (selecting a proper subset by filtering based on search criteria including a confidence threshold); the system 400 receives 134 from the user device 410 
However, Woolf fails to expressly disclose wherein in response to the confidence score being less than a confidence threshold with respect to its relevance to the search query.  In the same field of endeavor, Dispensa teaches:
in response to the confidence score being less than a confidence threshold with respect to its relevance to the search query (Dispensa Figs. 1-51; [0042], the unstructured data may include representations of thousands or millions of documents, and the search may identify multiple of those documents that the searching system determines to be relevant to the query; [0072], at box 512, the computing system identifies a ranking of the search results that are responsive to the query; the computing system may rank the search results or request that another system provide a ranking; the ranking may be based on a confidence score that the computing system identifies for each of the responsive results (e.g., as calculated by the confidence score generator 129); the confidence score may be calculated based on various factors; one factor may be a degree to which the result (or the resource that is identified by the result, when the result is considered a summarized version of the resource and may include a link to the resource) includes words in the query; another factor may be a degree to which the result has previously been selected by the same user account or other user accounts in response to the same or similar queries; yet another factor may be whether users selected a user interface element to indicate that the result was helpful or not helpful as a response to the query; the computing system may select a subset of the results with the best confidence scores (e.g., the top twenty results with scores that are highest on a range from 0 to 100, in this example); [0073], at box 514, the computing system provides the responsive search results for presentation; [0075], FIG. 6 shows a webpage that includes a list of results to a query of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated in response to the confidence score being less than a confidence threshold with respect to its relevance to the search query as suggested in Dispensa into Woolf.  Doing so would be desirable because particular implementations can, in certain instances, realize one or more of the following advantages. The presentation of results that are relevant to the query can be customized based on a type of the result and a confidence score for the result. This customization can include the computing system selectively expanding certain search results (see Dispensa [0006]).  Additionally, displaying the proper subset of the data based on whether a confidence score for a result does or does not exceed a confidence threshold would enable the user to quickly perceive whether a given result is the best result.  If there no results are shown to exceed the confidence threshold, the user may wish to try a different query. 

Regarding claim 20, claim 20 contains substantially similar limitations to those found in claim 13.  Consequently, claim 20 is rejected for the same reasons.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Woolf in view of Clark et al. (US 20160085857 A1, published 03/24/2016), hereinafter Clark.

Regarding claim 14, Woolf teaches all the limitations of claim 9, further comprising:
wherein the displaying of the proper subset of the data is in response to a difference between a first confidence score for a first section of the proper subset of the data with respect to its relevance to the search query and a second confidence score for a second section of the proper subset of the data with respect to its relevance to the search query (Woolf Figs. 1-9; [0016], FIG. 7 illustrates an exemplary embodiment of the graphical user interface for the user-directed iterative (UDI) machine learning of the present invention; depicting the interface, ready for validation, of the training data sets subsequent to the first training data set (i.e., 2-“n” times); the confidence scores are readily displayed next to each YES/NO validation selector; [0072], the user elected search criteria is selected from the group consisting of keywords (e.g., including or excluding certain keywords), source content (e.g., company profiles), confidence threshold, and number of desired occurrences (e.g., number of sample paragraphs returned in a paragraph by paragraph analysis); the user selects a set of source training data and a set of pre-processing parameters (i.e., as identified by the user elected search criteria), and the pre-processing parameters are used to convert the set of training data to a set of mathematical matrices suitable for building a machine learning model, i.e., the primary machine learning model; [0077], the model processes the reference subset based on a comparative scoring analysis, e.g., calculating probability accuracy of the predictions of the application of the model to a given set of data, e.g., via classification; the comparative scoring analysis is based on textual scoring, e.g., derived from a machine learning based toolkit for natural language processing (e.g., tokenization, sentence segmentation, part-of-speech tagging, named entity extraction, chunking, parsing, and co-reference resolution); [0078], the product of processing the reference subset within the model is a first training data set, e.g., along with the probability of the accuracy of the 
However, Woolf fails to expressly disclose in response to exceeding a confidence difference threshold for a difference between a first confidence score for a first section of the proper subset of the data with respect to its relevance to the search query and a second confidence score for a second section of the proper subset of the data with respect to its relevance to the search query.  In the same field of endeavor, Clark teaches:
in response to exceeding a confidence difference threshold for a difference between a first confidence score for a first section of the proper subset of the data with respect to its relevance to the search query and a second confidence score for a second section of the proper subset of the data with respect to its relevance to the search query (Clark Figs. 1-6; [0003], the plurality of confidence values represents confidence of answers to a query submitted to an answering system; [0011], an answer confidence value may be indicated using any kind of indicator that represents the level of confidence in an answer; [0012], a QA system allows a user to submit a query for answering; the QA system generally returns a number of possible answers that are associated with answer confidence values; grouping answers into buckets makes the returned answers easier to display and interpret; buckets contain a group of answers and are typically associated with one or more threshold values and a descriptive label; the QA 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated in response to exceeding a confidence difference threshold for a difference between a first confidence score for a first section of the proper subset of the data with respect to its relevance to the search query and a second confidence score for a second section of the proper subset of the data with respect to its relevance to the search query as suggested in Clark into Woolf.  Doing so would be desirable because returning the answers and answer confidence values alone may overwhelm a user or lead to misinterpretations of the quality of a returned answer. Grouping answers into buckets makes the returned answers easier to display and interpret.  But using static bucket thresholds alone disregards the relative value of a set of answers. For instance, all answer confidence values may fall into a single bucket when static bucket thresholds are used. A single bucket of answers does not indicate relative confidence with respect to other answers in the bucket. With dynamic bucket thresholds, a QA system can determine bucket thresholds based on the answer confidence values. Since the dynamic bucket thresholds are based on answer confidence values, the QA system can create bucket thresholds that capture the relative confidence of the answers. In addition, using both static and dynamic bucket thresholds allows a QA system to present answers in a manner that captures relative confidence within a framework of a broadly accepted standard of confidence (see Clark [0012]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ke (US 20180365321 A1) see Figs. 1-10 and [0036-0045].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143